Citation Nr: 0903159	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  99-24 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for tinea 
versicolor and tinea pedis prior to June 19, 2003.

2.  Entitlement to a rating in excess of 30 percent for tinea 
versicolor and tinea pedis from June 19, 2003.

3.  Entitlement to a rating in excess of 10 percent for a 
left knee disability prior to June 19, 2003.

4.  Entitlement to a rating in excess of 20 percent for a 
left knee disability from June 19, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1964 to June 1984.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a February 1999 
rating decision of the Newark, New Jersey Department of 
Veterans Affairs (VA) Regional Office (RO) that continued the 
10 percent ratings in effect for the veteran's service-
connected skin and left knee disabilities.  In December 2003, 
the RO granted an increased (30 percent) "staged" rating 
for the skin disability, effective June 19, 2003 and an 
increased (20 percent) "staged" rating for the left knee 
disability, also effective June 19, 2003.  The veteran has 
expressed dissatisfaction with the increased "staged" 
ratings for both disabilities, and both "stages" of both 
ratings remain on appeal.  AB v. Brown, 6 Vet. App. 35 
(1993).  In March 2004, a Travel Board hearing was held 
before the undersigned.  A transcript of the hearing is 
associated with the veteran's claims file.  In July 2004, the 
case was remanded for additional development.  

In correspondence (including VA Form 21-8940) received in 
August 2004, the appellant appears to be raising a claim of 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  No action has been taken on such 
claim; therefore, the matter is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.
REMAND

In the July 2004 remand, the Board requested that the RO ask 
the veteran to identify all sources of examinations, 
treatment, and consultations he had received for his service-
connected skin (tinea pedis and tinea versicolor) and left 
knee disabilities, and obtain to all such records that were 
not already associated with the claims file.  The RO was also 
specifically asked to obtain complete treatment records from 
the East Orange VA Medical Center (from August 2001 to the 
present), and any records from the VA satellite clinic in 
Fort Monmouth, as well as private treatment records from Dr. 
Weinberg, from Shore Orthopedics (to include those from Dr. 
Towney), and from the unnamed dermatologist to whom the 
veteran had been referred by Dr. Weinberg.  The Board also 
noted that the veteran had indicated he was to undergo a 
total knee replacement in May 2004; any records of such 
procedure were to be secured.  

A close review of the record found that an August 2004 
Veterans Claims Assistance Act of 2000 (VCAA) notice letter 
asked the veteran to identify all sources of treatment for 
his service-connected skin and left knee disabilities since 
1999, and to provide any releases necessary to obtain such 
records.  He was also asked to provide the names of the 
dermatologist to whom he had been referred by Dr. Weinberg 
and that of the physician who conducted his May 2004 total 
knee replacement.  A February 2008 notice letter provided the 
veteran with a status update concerning the efforts to obtain 
treatment records from the VA satellite clinic in Fort 
Monmouth.  Neither the August 2004 notice letter nor the 
February 2008 notice letter specifically sought releases for 
private treatment records from Dr. Weinberg or Shore 
Orthopedics (to include those from Dr. Towney).  A remand by 
the Board confers on the appellant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

While the Board regrets continued delay in this case, it has 
no recourse but to once again remand the case to the RO for 
the treatment records previously sought.

Furthermore, in November 2008, the veteran submitted 
additional evidence (medical records, including operative 
reports related to his left knee disability, from the 
Orthopaedic Institute at the NYU Hospital for Joint 
Diseases).  This evidence is pertinent to the matter at hand, 
has not been considered by the RO, and the appellant has not 
waived initial Agency of Jurisdiction (AOJ) consideration of 
this evidence.  See Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims held in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), that proper VCAA 
notice for increased rating claims also require, at a 
minimum, that the claimant be notified that, to substantiate 
a claim, he must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on his employment and daily life.  And if the Diagnostic 
Code (Code) under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on employment 
and daily life (such as a specific measurement or test 
result), the Secretary must provide at least general notice 
of that requirement to the claimant.  Additionally, the 
claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
supra.  Since the case is being remanded anyway, the RO will 
have the opportunity to provide such notice.  

Accordingly, the case is REMANDED for the following:

1. 	The RO must send the appellant a 
letter providing the notice required under 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), specifically identifying the 
information necessary to substantiate 
increased rating claims for tinea pedis 
and tinea versicolor, and for a left knee 
disability, the criteria necessary to 
establish higher schedular ratings for 
both disabilities, and examples of medical 
and lay evidence that the veteran may 
submit to show an increase in his 
disabilities or exceptional circumstances 
relating to the disabilities.  He should 
have the opportunity to respond.  

2. 	The RO must (as the Board's 
previous remand instructed) ask the 
veteran to provide the releases necessary 
for VA to obtain records of all treatment 
and evaluation he has received from Dr. 
Weinberg and Shore Orthopedics for his 
tinea pedis and tinea versicolor, and left 
knee disabilities.  He should also be 
asked again to identify the unnamed 
dermatologist to whom he was referred by 
Dr. Weinberg, and to provide the release 
necessary for VA to obtain records from 
that dermatologist.  In conjunction with 
this request he should be advised of the 
provisions of 38 C.F.R. § 3.158(a).  The 
RO should obtain complete records of all 
treatment and evaluations from the sources 
identified.  

3. 	The RO should then review the file 
(specifically including an initial review 
of the evidence submitted without a 
waiver), undertake any further development 
warranted by the results of the 
development sought above, and re-
adjudicate the claims.  If either remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
afford the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

